DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 1/8/2019 and 9/6/2019 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
3. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Emitter 31
Sensor 32
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Emitter
sensor
No new matter should be entered.

Claim Objections
4. Claims 17 and 18 are objected to because of the following informalities:  
Claim 17, “emanating light from the emitter, at least partially irradiating the grinding tool with said light during said rotary driving, reflecting a least part of said light” should read “emanating the light from the emitter, at least partially irradiating the grinding tool with said light during said rotary driving, reflecting [[a]] at least part of said light”
Claim 18, line 2, “rotatably drive a grinding tool” should read “rotatably drive [[a]] the grinding tool”

Claim Interpretation
5. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1, “processing such test information using a computing device and determining macroscopic basic information”. Additionally, proper corresponding structure is not provided in the disclosure.
Claim 18, “a rotationally drivable receptacle configured to receive and rotatably drive”. Additionally, proper corresponding structure is provided in paragraph 0082 of the specification as a rotary table with a spindle.
Claim 18, “a computing device configured to process”. Additionally, proper corresponding structure is not provided in the disclosure. 
Claim 18, “a memory configured to store”. Additionally, proper corresponding structure is not provided in the disclosure. 
Claim 18, “a computing device configured to compare”. Additionally, proper corresponding structure is not provided in the disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure fails to provide written 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 18, claim limitations “computing device” and “memory” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As noted above, the disclosure is devoid of any structure that performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 10, and 12; the claim language states “a local deviation of the first partial surface of the grinding tool from the corresponding first partial surface of the target vector model”. However, “first partial surface” and “corresponding first partial surface” lack proper antecedent basis. Specifically, it is not precisely clear if these terms are referencing the previously mentioned “first partial area” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 17 fails to further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US PGPUB 20070028734) in view of Zhang (US PGPUB 20180128608) and Hollenbeck et al. (US PGPUB 20150085080), hereinafter Hollenbeck.
Regarding claim 1, Sekiya teaches a method comprising: 
rotary driving a grinding tool about a tool spindle axis of an apparatus (fig. 1, spindle 101, paragraph 0018), 
performing a test using an optical testing apparatus (Sekiya teaches light emitting section 107a and imaging section 107b, which operate to evaluate the tool 102 and create an image (paragraph 0022)), wherein the sensor is adapted to provide test information (Sekiya’s imaging section provides test information to the image processing section 115 (fig. 1)), 
processing such test information using a computing device (the determination section 116 determines the magnitude of chipping or the degree of wear of the tool. The determination section has a CPU and a memory (paragraph 0034)).  
Sekiya does not teach an optical testing apparatus configured to at least partially irradiate the grinding tool during the rotary driving step with light which emanates from an emitter of the optical testing apparatus such that at least part of the light is reflected by the grinding tool in a direction of a sensor of the optical testing apparatus, 
determining macroscopic basic information in the form of a 3-dimensional vector model of the grinding tool, 
performing a computer-aided comparison of the vector model with a target vector model located in a memory and determining deviations between the vector model and the target vector model.  
However, Zhang teaches a method for evaluating dimensions and sizing, which includes the following steps:
Scanning a workpiece and building up an actual model of the workpiece via scanned data [0034]
Overlapping the actual model of the workpiece with a standard 3D model [0035]
Selecting a section of the overlapped model to compare. Sections of one position or multiple positions can be selected to compare. Further, Zhang teaches multiple assistant faces are selected to compare, thus the measurement accuracy can be improved [0036]
Judging if the point on the actual model section exceeds a tolerance zone selected on the actual model [0037]
Additionally, Zhang teaches the data can be acquired through optical, ray, electromagnetic, electronic beam and other measuring and scanning devices with three-dimensional digital imaging ability [0034]. Zhang does not teach an explicit device to perform the scanning. 
However, Hollenbeck teaches a 3D scanner, which includes a light source 10 and cameras 11 and 12. The light source generates a light pattern, the cameras record the reflection of the light pattern from a target object, and the cameras are arranged with at least partly overlapping fields of view and the sensors in the cameras are read out partially during the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sekiya to incorporate the teachings of Zhang and Hollenbeck to provide a method and corresponding apparatus for performing a test using an optical testing apparatus, processing test information and determining macroscopic basic information in the form of a 3D vector model, comparing the model with a target vector model and determining deviations between the two. Specifically, it would have been obvious to modify Sekiya to incorporate the 3D comparison method of Zhang and an appropriate 3D scanner in order to provide a grinding tool evaluation method and apparatus for determining the degree of wear or magnitude of chipping of the tool. Doing so would have been a simple substitution for one known evaluation method (3D evaluation method) for another known evaluation method (Sekiya’s image processing method) in order to provide the predictable results of determining the degree of wear and/or magnitude of chipping of the tool. Additionally, transitioning from a 2D method to a 3D method allows for the detection of further defects of the tool such as pitting and non-uniform wear. 
Sekiya in view of Zhang and Hollenbeck teaches, among other things, performing a test using an optical testing apparatus (Sekiya, as modified, teaches a 3D scanner) configured to at least partially irradiate the grinding tool during the rotary driving step with light which emanates from an emitter of the optical testing apparatus (the 3D scanner emits light towards the object being scanned) such that at least part of the light is reflected by the grinding tool in a direction of a sensor of the optical testing apparatus, wherein the sensor is adapted to provide test information (The cameras record the reflection of light and perform necessary , 
processing such test information using a computing device and determining macroscopic basic information in the form of a 3-dimensional vector model of the grinding tool (Sekiya’s computing device and memory were modified to perform the 3D evaluation method in which an actual 3D model of the object is built up during the scanning process via scanned data), 
performing a computer-aided comparison of the vector model with a target vector model located in a memory and determining deviations between the vector model and the target vector model (Sekiya’s computing device and memory were modified to perform the 3D evaluation method in which the actual model is overlapped with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 2, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 1. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the macroscopic basic information includes information relating to at least one of the following: 
diameter of the grinding tool (the scanned actual model includes information relating to diameter of the grinding tool), 
width of the grinding tool, 
one or more of pitch or slope of the grinding tool, 
profile angle of the grinding tool, 
profile thickness of the grinding tool, or 
point radius of the grinding tool (The claim language states “at least one of”. Therefore, the prior art is not required to teach these limitations).  
Regarding claim 3, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 1. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the 3-dimensional vector model defines the grinding tool at least by a base body thereof (Sekiya, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Sekiya, as modified, teaches the scanned actual model defines the grinding tool at least by a base body thereof).  
Regarding claim 4, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 1. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the 3-dimensional vector model defines the grinding tool at least by edges of a base body thereof (Sekiya, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Sekiya, as modified, teaches the scanned actual model defines the grinding tool at least by edges of a base body thereof).  
Regarding claim 5, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 1. Additionally, Sekiya in view of Zhang and Hollenbeck teaches further including determining at least a first partial area of the grinding tool based on the 3-dimensional vector model, and then setting said first partial area of the grinding tool in relation to a corresponding first partial area of the target vector model (Sekiya, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 6, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 5. Additionally, Sekiya in view of Zhang and Hollenbeck teaches further including calculating a local deviation of the first partial surface of the grinding tool from the corresponding first partial surface of the target vector model after said setting step (Sekiya, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 7, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 2. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the 3-dimensional vector model defines the grinding tool at least by a base body thereof (Sekiya, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Sekiya, as modified, teaches the scanned actual model defines the grinding tool at least by a base body thereof).  
Regarding claim 8, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 2. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the 3-dimensional vector model defines the grinding tool at least by edges of a base body thereof (Sekiya, as modified, teaches a method wherein a scanned actual model of the grinding tool is created. Therefore, Sekiya, as modified, teaches the scanned actual model defines the grinding tool at least by edges of a base body thereof).  
Regarding claim 9, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 2. Additionally, Sekiya in view of Zhang and Hollenbeck teaches further including determining at least a first partial area of the grinding tool based on the 3-dimensional vector model, and then setting said first partial area of the grinding tool in relation to a corresponding first partial area of the target vector model (Sekiya, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section .  
Regarding claim 10, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 9. Additionally, Sekiya in view of Zhang and Hollenbeck teaches further including calculating a local deviation of the first partial surface of the grinding tool from the corresponding first partial surface of the target vector model after said setting step (Sekiya, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 11, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 3. Additionally, Sekiya in view of Zhang and Hollenbeck teaches further including determining at least a first partial area of the grinding tool based on the 3-dimensional vector model, and setting said first partial area of the grinding tool in relation to a corresponding first partial area of the target vector model (Sekiya, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 12, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 11. Additionally, Sekiya in view of Zhang and Hollenbeck teaches further including calculating a local deviation of the first partial surface of the grinding tool from the corresponding first partial surface of the target vector model after said setting step (Sekiya, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the .  
Regarding claim 13, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 4. Additionally, Sekiya in view of Zhang and Hollenbeck teaches further including determining at least a first partial area of the grinding tool based on the 3-dimensional vector model, and setting said first partial area of the grinding tool in relation to a corresponding first partial area of the target vector model (Sekiya, as modified, teaches overlapping the actual model of the tool with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 16, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 1. Additionally, Sekiya in view of Zhang and Hollenbeck teaches including performing the method using (1) a grinding machine configured for grinding a workpiece with the grinding tool (Sekiya, as modified, teaches a grinding machine configured for grinding a workpiece with the grinding tool), or (2) a measuring device (The claim language states the word “or”. Therefore, the prior art is not required to teach this limitation). 
 Regarding claim 17, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 1. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the step of performing a test includes emanating light from the emitter, at least partially irradiating the grinding tool with said light during said rotary driving (Sekiya, as modified, teaches a 3D scanner which emits light towards the tool), reflecting a least part of said light off the grinding tool in a direction of the sensor, and providing said test information using the sensor (Sekiya, as modified, teaches the cameras record the reflection of light and .  
Regarding claim 18, Sekiya teaches an apparatus for testing a grinding tool (fig. 1) comprising: 
a rotationally drivable receptacle configured to receive and rotatably drive a grinding tool (fig. 1, Sekiya teaches a rotating spindle 101), 
an optical testing apparatus (Sekiya teaches light emitting section 107a and imaging section 107b, which operate to evaluate the tool 102 and create an image (paragraph 0022)), wherein the sensor is adapted to provide test information (Sekiya’s imaging section provides test information to the image processing section 115 (fig. 1)), 
a computing device configured to process the test information (the determination section 116 determines the magnitude of chipping or the degree of wear of the tool. The determination section has a CPU and a memory (paragraph 0034)), 
a memory (the determination section has a CPU and a memory (paragraph 0034)), and 
a computing device (the determination section has a CPU and a memory (paragraph 0034)).
Sekiya does not teach an optical testing apparatus configured to, while the grinding tool is being rotatably driven, at least partially irradiate the grinding tool with light emanating from an emitter of the optical testing apparatus such that at least a portion of the light is reflectable by the grinding tool in a direction towards a sensor of the optical testing apparatus,  
a computing device configured to process the test information and to determine a 3- dimensional vector model of the grinding tool from macroscopic basic information, 
a memory configured to store a target vector model, and 
 configured to compare the vector model with the target vector model and to determine deviations between the vector model and the target vector models.  
However, Zhang teaches a method for evaluating dimensions and sizing, which includes the following steps:
Scanning a workpiece and building up an actual model of the workpiece via scanned data [0034]
Overlapping the actual model of the workpiece with a standard 3D model [0035]
Selecting a section of the overlapped model to compare. Sections of one position or multiple positions can be selected to compare. Further, Zhang teaches multiple assistant faces are selected to compare, thus the measurement accuracy can be improved [0036]
Judging if the point on the actual model section exceeds a tolerance zone selected on the actual model [0037]
Additionally, Zhang teaches the data can be acquired through optical, ray, electromagnetic, electronic beam and other measuring and scanning devices with three-dimensional digital imaging ability [0034]. Zhang does not teach an explicit device to perform the scanning. 
However, Hollenbeck teaches a 3D scanner, which includes a light source 10 and cameras 11 and 12. The light source generates a light pattern, the cameras record the reflection of the light pattern from a target object, and the cameras are arranged with at least partly overlapping fields of view and the sensors in the cameras are read out partially during the scanning process, thus providing partial images and the partial images are merged prior to performing the triangulation calculations [0007-0009]. Overall, Hollenbeck teaches 3D scanners are well known in the art. 

Sekiya in view of Zhang and Hollenbeck teaches, among other things, an optical testing apparatus configured to, while the grinding tool is being rotatably driven, at least partially irradiate the grinding tool with light emanating from an emitter of the optical testing apparatus (Sekiya, as modified, teaches a 3D scanner. The 3D scanner emits light towards the object being scanned) such that at least a portion of the light is reflectable by the grinding tool in a direction towards a sensor of the optical testing apparatus, wherein the sensor is adapted to provide test information (The cameras record the reflection of light and perform , 
a computing device configured to process the test information and to determine a 3- dimensional vector model of the grinding tool from macroscopic basic information (Sekiya’s computing device and memory were modified to perform the 3D evaluation method in which an actual 3D model of the object is built up during the scanning process via scanned data), 
a memory configured to store a target vector model (Sekiya’s computing device and memory were modified to perform the 3D evaluation method in which the actual model is overlapped with a correct/reference 3D model), and 
a computing device configured to compare the vector model with the target vector model and to determine deviations between the vector model and the target vector models (Sekiya’s computing device and memory were modified to perform the 3D evaluation method in which the actual model is overlapped with a correct/reference 3D model, a section of the overlapped model is selected to compare, and it is determined if the characteristics of the actual model exceed the tolerance zone of the correct/reference 3D model).  
Regarding claim 19, Sekiya in view of Zhang and Hollenbeck teaches the claimed invention as rejected above in claim 18. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the apparatus defines a coordinate measuring device configured for testing the grinding tool (Zhang teaches the instrument can realize the section scanning and measurement of the object on a special measurement device through upgrading and transformation and also realize measurement of various objects by mounting a rotating accessory on a general three-coordinate measuring machine [0045]. Further, it would have been obvious to modify Sekiya in view of Zhang and Hollenbeck to include a three-coordinate .  
Regarding claim 20, Sekiya in view of Zhang and Hollenbeck teaches the claimed invention as rejected above in claim 18. Additionally, Sekiya in view of Zhang and Hollenbeck teaches wherein the apparatus defines a grinding machine configured for grinding a workpiece with the grinding tool and for testing the grinding tool (Sekiya, as modified, teaches wherein the apparatus defines a grinding machine configured for grinding a workpiece with the grinding tool and for testing the grinding tool).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (US PGPUB 20070028734) in view of Zhang (US PGPUB 20180128608) and Hollenbeck et al. (US PGPUB 20150085080), hereinafter Hollenbeck, as applied to claim 1 above, and further in view of Himmelsbach (US PGPUB 20080194186).
Regarding claims 14 and 15, Sekiya in view of Zhang and Hollenbeck teaches the claimed method as rejected above in claim 1. Sekiya in view of Zhang and Hollenbeck does not explicitly teach wherein the grinding tool is a galvanically coated grinding tool, wherein the grinding tool is a galvanic grinding wheel, a galvanic grinding worm or a galvanic cup wheel.  
However, Himmelsbach teaches a clamping device comprising a centering device on a grinding spindle rotor wherein even galvanically covered CBN grinding wheels can be used. Overall, Himmelsbach teaches galvanically covered grinding wheels are known in the art.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sekiya in view of Zhang and Hollenbeck to incorporate the teachings of Himmelsbach to provide wherein the grinding tool is . 
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stach (US PGPUB 20180185975) teaches a method for the automatic determination of the geometrical dimensions of a tool which is similar to the claimed method. 
Mies (US PGPUB 20180128596) teaches a coordinate measuring apparatus which is similar to the instant application. 
Goldstein (US PGPUB 20150009321) teaches an inspection device for mechanical instruments which is similar to the instant application. Additionally, Goldstein teaches comparing profiles by overlying the profiles (fig. 9). 
Roesner et al. (US PGPUB 20020186370) teaches an apparatus for measuring the degradation of the tool. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./             Examiner, Art Unit 3723        

/MONICA S CARTER/             Supervisory Patent Examiner, Art Unit 3723